Appeal by the defendant from a judgment of the County Court, Orange County *569(Berry, J.), rendered May 31, 1997, convicting her of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the elements of burglary in the second degree beyond a reasonable doubt (see, Penal Law § 140.25; see also, People v Konikov, 160 AD2d 146, 149).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Thompson, Sullivan and Gold-stein, JJ., concur.